            Case 2:20-cv-01494-RAJ Document 79 Filed 08/13/21 Page 1 of 5




1

2

3

4                                                             The Honorable Richard A. Jones

5
                              UNITED STATES DISTRICT COURT
6                            WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
7
            CHRISTOPHER KING, J.D. A/K/A                   NO. 2:20-CV-01494-RAJ
8           KINGCAST, and JOHN NOVAK,
                                                           STATE DEFENDANTS’
9                                   Plaintiffs,            OPPOSITION TO REQUEST
                                                           FOR JUDICIAL NOTICE OF
10                         v.                              MEDIA COVERAGE BY
                                                           SOUTH SEATTLE EMERALD
11          LIQUOR AND CANNABIS BOARD
            OF THE STATE OF WASHINGTON;
12          JANE RUSHFORD, Chair of the
            Liquor and Cannabis Board; RICK                NOTE ON MOTION CALENDAR:
13          GARZA, Director of the Liquor and
            Cannabis Board; JAY INSLEE,                    August 20, 2021
14          Governor of Washington; ROBERT
            FERGUSON, Washington Attorney
15          General; WILLIAM P. BARR, United
            States Attorney General; and OFFICE
16          OF NATIONAL DRUG CONTROL
            POLICY
17
            In their Individual and Official
18          Capacities,
19                              Defendants.
20                                             I.   MOTION
21          The Honorable Jay Inslee, Governor of the State of Washington; Robert Ferguson,
22
     Washington State Attorney General; the Liquor and Cannabis Board of the State of
23
     Washington; Jane Rushford, Chair of the Liquor and Cannabis Board; and Rick Garza, Director
24
     of the Liquor and Cannabis Board (collectively, the State Defendants), oppose Plaintiffs’
25

26   Request for Rule 201 Judicial Notice of Media Coverage by South Seattle Emerald (Motion).

       STATE DEFENDANTS’OPPOSITION TO                  1             ATTORNEY GENERAL OF WASHINGTON
                                                                      Licensing & Administrative Law Division
       REQUEST FOR JUDICIAL NOTICE OF                                         1125 Washington St SE
       MEDIA COVERAGE BY SOUTH SEATTLE                                       Olympia, WA 98504-0110
                                                                                  (360) 753-2702
       EMERALD
       (2:20-CV-01494-RAJ)
             Case 2:20-cv-01494-RAJ Document 79 Filed 08/13/21 Page 2 of 5




1    This article does not provide a proper basis for taking notice of the truth of the matters asserted
2    therein and if the Court takes judicial notice of anything it may only be the fact that the South
3
     Seattle Emerald published this opinion piece. Consequently, State Defendants respectfully
4
     request that the Court deny Plaintiffs’ Motion.
5

6                                          II.     ARGUMENT

7    A.      The Court May Not Take Judicial Notice of the Truth of the Matters Asserted in
             the South Seattle Emerald Opinion Piece.
8
             Plaintiffs request that the Court take judicial notice of an article published in the South
9
     Seattle Emerald by Luna Reyna, Opinion: Liquor Cannabis Board Agents May Be Operating
10
     Beyond Their Legal Authority, South Seattle Emerald, August 4, 2021. (Pls.’ Req. Rule 201 Jud.
11

12   Notice, ECF No. 75). Plaintiffs do not directly request that the Court take judicial notice of the

13   truth of the matters asserted in the opinion piece, but the tone of the Motion suggests that is what
14   Plaintiffs request.
15
             Federal Rule of Evidence 201 permits a court to take judicial notice of a fact that is not
16
     subject to reasonable dispute. (Fed. R. Evid. 201(b).) A fact is not subject to reasonable dispute
17
     if it is generally known within the court’s jurisdiction or can be accurately and readily determined
18

19   from accurate sources. (Fed. R. Evid. 201(b)(1), (2).) Courts may take judicial notice of

20   publications to “indicate what was in the public realm at the time, not whether the contents of

21   those articles were in fact true.” Von Saher v. Norton Simon Museum of Art at Pasadena,
22   592 F.3d 954, 960 (9th Cir. 2010). Before a court may take judicial notice of the truth of the
23
     matters contained in a newspaper article, the moving party must meet the burden of
24
     demonstrating that the facts of the article are not subject to reasonable dispute. Id. at 960. Courts
25
     may decline to take judicial notice of articles containing “opinions of the author that may
26

       STATE DEFENDANTS’OPPOSITION TO                       2              ATTORNEY GENERAL OF WASHINGTON
                                                                            Licensing & Administrative Law Division
       REQUEST FOR JUDICIAL NOTICE OF                                               1125 Washington St SE
       MEDIA COVERAGE BY SOUTH SEATTLE                                             Olympia, WA 98504-0110
                                                                                        (360) 753-2702
       EMERALD
       (2:20-CV-01494-RAJ)
             Case 2:20-cv-01494-RAJ Document 79 Filed 08/13/21 Page 3 of 5




1    reasonably be questioned.” In re American Apparel Inc. Shareholder Litigation, 855 F. Supp. 2d,
2    1063 (C.D. Cal. 2012) (internal quotations and citations omitted).
3
             Here, Plaintiffs request that the Court take judicial notice of facts asserted in an article
4
     published in a local newspaper that contains the word “opinion” in the title. This article opines
5
     that based on limited information reviewed by its author that LCB enforcement officers may be
6

7    acting outside the scope of their statutory authority. (Pls.’ Req. Jud. Notice Appendix A, ECF

8    No. 75). The issue of whether LCB enforcement officers are acting outside the scope of their

9    statutory authority is one of the subjects of the instant lawsuit and was also the subject of a
10
     lawsuit in Pierce County Superior Court. See John Jung v. Washington State Liquor and
11
     Cannabis Board, No. 18-2-11523-5. The fact that this topic has been the subject of litigation is
12
     indicative that this author’s opinion “may reasonably be questioned.” In re American Apparel
13
     Inc,. 855 F. Supp. 2d at 1063. Because the South Seattle Emerald article contains information
14

15   that is subject to reasonable dispute, it is not the proper subject of judicial notice.

16           Additionally, to the extent Plaintiffs’ Request for Judicial Notice contains anything other
17   than a request that the Court take notice of the fact that the South Seattle Emerald published this
18
     article, it consists entirely of speculation that is not itself evidence and which sheds no light on
19
     the issues before this court.
20

21                                         III.    CONCLUSION

22           For these reasons, State Defendants’ request that this Court deny Plaintiffs’ Request

23   for Judicial Notice.
24

25

26

       STATE DEFENDANTS’OPPOSITION TO                        3              ATTORNEY GENERAL OF WASHINGTON
                                                                             Licensing & Administrative Law Division
       REQUEST FOR JUDICIAL NOTICE OF                                                1125 Washington St SE
       MEDIA COVERAGE BY SOUTH SEATTLE                                              Olympia, WA 98504-0110
                                                                                         (360) 753-2702
       EMERALD
       (2:20-CV-01494-RAJ)
         Case 2:20-cv-01494-RAJ Document 79 Filed 08/13/21 Page 4 of 5




1        DATED this 13th day of August 2021.

2
                                               ROBERT W. FERGUSON
3                                              Attorney General
4                                               s/ Michelle A. Carr
                                               MICHELLE A. CARR, WSBA # 53647
5                                              Assistant Attorney General
                                               1125 Washington Street SE
6                                              PO Box 40110
                                               Olympia, WA 98504
7                                              Michelle.Carr@atg.wa.gov
                                               LalOlyEF@atg.wa.gov
8                                              (360) 586-2644
9
                                               Counsel for State Defendants
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     STATE DEFENDANTS’OPPOSITION TO            4            ATTORNEY GENERAL OF WASHINGTON
                                                             Licensing & Administrative Law Division
     REQUEST FOR JUDICIAL NOTICE OF                                  1125 Washington St SE
     MEDIA COVERAGE BY SOUTH SEATTLE                                Olympia, WA 98504-0110
                                                                         (360) 753-2702
     EMERALD
     (2:20-CV-01494-RAJ)
             Case 2:20-cv-01494-RAJ Document 79 Filed 08/13/21 Page 5 of 5




1                                     CERTIFICATE OF SERVICE
2
             I, Michelle Carr, hereby certify that on August 13, 2021, I caused the foregoing STATE
3
     DEFENDANTS’ OPPOSITION TO REQUEST FOR JUDICIAL NOTICE OF MEDIA
4
     COVERAGE BY SOUTH SEATTLE EMERALD and PROPOSED ORDER to be served upon
5
     the below listed Plaintiff by First Class United States mail, as well as an electronic copy, marked
6
     for delivery to:
7
             JOHN NOVAK
8            20126 BALLINGER WAY NE
             PMB 260
9            SHORELINE, WA 98155
             JMNOVAK22@OUTLOOK.COM
10

11   Via PACER portal:
12           CHRISTOPHER KING
             721 E 5TH ST #B
13           ARLINGTON, WA 98223
14           THE HONORABLE RICHARD JONES
             U.S. DISTRICT COURT W.D. WASHINGTON
15           700 STEWART STREET SUITE 13128
             SEATTLE, WA 98101-9906
16

17           I certify under penalty of perjury under the laws of the state of Washington that the
18
     foregoing is true and correct.
19
             DATED this 13th day of August 2021 at Olympia, WA.
20

21
                                                           /s Michelle A. Carr_______
22                                                         Michelle A. Carr
23

24

25

26

       STATE DEFENDANTS’OPPOSITION TO                      5              ATTORNEY GENERAL OF WASHINGTON
                                                                           Licensing & Administrative Law Division
       REQUEST FOR JUDICIAL NOTICE OF                                              1125 Washington St SE
       MEDIA COVERAGE BY SOUTH SEATTLE                                            Olympia, WA 98504-0110
                                                                                       (360) 753-2702
       EMERALD
       (2:20-CV-01494-RAJ)
